 

Exhibit 10.9(E)

 

 

ONCOMED LETTERHEAD

 

 

 

December 5, 2018

 

Austin Gurney, Ph.D.

### ###### ##

### #########, ## #####

 

Dear Austin:

 

This letter confirms the offer made to you by OncoMed Pharmaceuticals, Inc. (the
“Company”) in conjunction with your continued employment and separation from the
Company as of December 21, 2018, or such earlier date as either you or the
Company terminates your employment (the “Separation Date”).  If you sign and
return this letter to us by December 12, 2018, it shall become a binding
agreement between you and the Company (the “Agreement”), and you will become
eligible for the payments and benefits of Paragraphs 2, 3 and 4 of this
Agreement.  If you do not timely sign and return this Agreement, your employment
shall terminate effective December 13, 2018, and you shall receive only those
payments and benefits set forth in Paragraph 1.

1.

Accrued Wages and Expenses.  You shall receive, regardless of whether you sign
this Agreement, the following payments and benefits.  All payments made pursuant
to this Paragraph 1 shall be reduced by the amount of applicable taxes and other
authorized withholding.

 

a)

On or before the Separation Date, you will receive payment in an amount equal to
all wages owed to you through the Separation Date, including accrued, unused
paid time off (“PTO”).  

 

b)

Please promptly submit all unreimbursed business expenses incurred through the
Separation Date to Accounts Payable at AP@oncomed.com, so that the Company may
reimburse you.

2.Retention Period.

 

a)

During the period beginning December 5, 2018 and ending on the Separation Date
(the “Retention Period”), you will continue to be an employee of the Company and
to receive your base salary or wages at the

800 Chesapeake Drive   Redwood City, CA 94063   Phone: 650-995-8200   Fax:
650-298-8600   www.oncomed.com

--------------------------------------------------------------------------------

 

 

level in effect as of December 5, 2018, PTO accrual, and all your other Company
benefits that are in effect as of December 5, 2018.

 

b)

During the Retention Period, your employment will be terminable on an at-will
basis, without Cause (as defined herein) or notice, by either you or the
Company, subject to the terms of this Paragraph 2.  

 

i)

In the event that your employment is terminated during the Retention Period by
the Company other than for Cause, you will receive all salary or wages owed to
you as of the Separation Date and, provided you execute and allow to become
effective the General Release of Claims (the “General Release”) attached as
Exhibit A hereto no earlier than the final date of your employment, the
Separation Benefits set forth in Paragraph 4, below.

 

ii)

In the event that your employment is terminated by the Company for Cause during
the Retention Period, you will receive all salary or wages owed to you as of the
Separation Date, but will not be eligible for the Separation Benefits set forth
in Paragraph 4, below.  “Cause” for purposes of this Agreement shall mean and
refer to your failure or refusal to reasonably discharge your employment duties;
your violation of the PIIA (defined in Paragraph 7); or your engaging in any act
of commercial bribery, any criminal act, or your perpetration of fraud.

3.Retention Bonus.  Unless you terminate your employment prior to December 21,
2018, you will receive a retention bonus of $79,000.00 as set forth in the
Retention Bonus Agreement between you and the Company, dated January 25, 2018,
in accordance with the terms of such agreement and the timing therein, if you
execute and allow to become effective the General Release no earlier than the
final date of your employment, or if you otherwise comply with all of your
obligations thereunder.

4.

Separation Benefits.  In consideration for your signing this Agreement, you will
receive (a) unless you terminate your employment prior to December 21, 2018, an
amount equal to $75,316.00 representing your pro-rated annual discretionary
bonus for the 2018 fiscal year, less applicable taxes and other authorized
withholding, and (b) the benefits set forth in Paragraph 4 of the Amended and
Restated Change in Control and Severance Agreement between you and the Company,
dated October 14, 2015 (in lieu of the benefits set forth in Paragraph 3 of such
agreement), in accordance with the terms of such agreement and the timing
therein (the “Separation Benefits”), in each case provided that you execute and
allow to become effective the General Release no earlier than the final date of
your employment.

 

--------------------------------------------------------------------------------

 

5.

Benefits Coverage.  If you are enrolled in Company-sponsored healthcare
coverage, such coverage will terminate as of December 31, 2018.  Thereafter,
provided that you are eligible, you may continue healthcare coverage pursuant to
COBRA at your own expense, except as provided in Paragraph 4 of this
Agreement.  All other Company-sponsored benefits will terminate effective as of
the Separation Date.

6.

Return of Company Property.  On or before the Separation Date, you shall return
to the Company all Company documents, files and property in your possession,
including but not limited to all keys, computer equipment, credit cards,
original and copies of documents or data, and all office equipment.  Your
receipt of the benefits of Paragraphs 2 and 4 of this Agreement is contingent
upon your compliance with this Paragraph 6.

7.

Maintaining Confidential Information.  You will not disclose any confidential
information you acquired while an employee of the Company to any other person or
use such information in any manner that is detrimental to the Company’s
interests.  By your signature, you confirm your continuing obligations toward
the Company under the Proprietary Information and Inventions Assignment
Agreement (“PIIA”) signed by you in conjunction with your employment.
Notwithstanding the foregoing, or anything contained in the PIIA, you
acknowledge that you will not be held criminally or civilly liable for (a) the
disclosure of confidential or proprietary information that is made in confidence
to a government official or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law, or (b) the disclosure of
confidential or proprietary information that is made in a complaint or other
document filed in a lawsuit or other proceeding under seal or pursuant to court
order.

8.

Cooperation With the Company.  You will cooperate fully with the Company in its
defense of or other participation in any administrative, judicial or other
proceeding arising from any investigation, charge, complaint or other action
which has been or may be filed.

9.

General Release of the Company.  You understand that by agreeing to this release
you are agreeing not to sue, or otherwise file any claim against, the Company or
any of its directors, officers, managers, employees or agents for any reason
whatsoever based on anything that has occurred as of the date you sign this
agreement.

 

a)

On behalf of yourself and your heirs and assigns, you hereby release and forever
discharge the “Releasees” hereunder, consisting of the Company, and each of its
directors, officers, managers, employees, agents (including but not limited to
Execustaff HR, Inc.) and insurers, and all persons acting by,

 

 

--------------------------------------------------------------------------------

 

 

through, under or in concert with them, or any of them, of and from any and all
manner of action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which you now have
or may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon, or relating to your recruitment, hire, employment,
remuneration or separation from employment by the Releasees, including any
Claims arising under Title VII of the Civil Rights Act of 1964; the Civil Rights
Act of 1866; the Equal Pay Act; the Americans with Disabilities Act; the Fair
Labor Standards Act; the Employee Retirement Income Security Act; the Family
Medical Leave Act; the Worker Adjustment and Retraining Notification Act; the
California Fair Employment and Housing Act; the California Family Rights Act;
the California Reductions, Mass Terminations and Layoffs  law; the California
Labor Code; the California Occupational Safety and Health Act; Section 17200 of
the California Business and Professions Code; Claims arising under any other
local, state or federal law governing employment; Claims for breach of contract;
Claims arising in tort, including, without limitation, Claims of wrongful
dismissal or discharge, discrimination, harassment, retaliation, fraud,
misrepresentation, defamation, libel, infliction of emotional distress,
violation of public policy, and/or breach of the implied covenant of good faith
and fair dealing; and Claims for damages or other remedies of any sort,
including, without limitation, compensatory damages, punitive damages,
injunctive relief and attorney’s fees.

 

 

b)

Notwithstanding the generality of the foregoing, you do not release (i) your
rights under this agreement; (ii) Claims for unemployment compensation or any
state disability insurance benefits pursuant to the terms of applicable state
law; (iii) Claims to continued participation in certain of the Company's group
benefit plans pursuant to the terms and conditions of the federal law known as
COBRA or applicable state law; (iv) your  right to bring to the attention of the
Equal Employment Opportunity Commission or California Department of Fair
Employment and Housing claims of

 

 

--------------------------------------------------------------------------------

 

 

discrimination, harassment, retaliation or interference with leave rights;
provided, however, that you do release your right to secure any damages for all
such alleged treatment; (v) your right to communicate directly with, cooperate
with, or provide information to, any federal, state or local government
regulator; and (vi) any other Claims that cannot be released as a matter of law.

 

 

c)

YOU ACKNOWLEDGE THAT YOU ARE FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL
CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

BEING AWARE OF SAID CODE SECTION, YOU HEREBY EXPRESSLY WAIVE ANY RIGHTS YOU MAY
HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF
SIMILAR EFFECT.

8.Severability.  The provisions of this agreement are severable.  If any
provision is held to be invalid or unenforceable, it shall not affect the
validity or enforceability of any other provision.

9.Voluntary and Knowing Agreement.  You represent that you have thoroughly read
and considered all aspects of this agreement, that you understand all its
provisions and that you are voluntarily entering into said agreement.

10.Entire Agreement; Amendment.  This agreement sets forth the entire agreement
between you and the Company and supersedes any and all prior oral or written
agreements or understanding between you and the Company concerning the subject
matter.  This agreement may not be altered, amended or modified, except by a
further written document signed by you and the Company.

 

--------------------------------------------------------------------------------

 

 

 

If the above accurately reflects your understanding, please date and sign the
enclosed copy of this letter in the places indicated below and return that copy
to Cindy Hernandez, HR Manager at Execustaff HR, Inc., at
chernandez@execustaffhr.com no later than December 12, 2018.

 

Respectfully,

 

 

/s/ John Lewicki



John Lewicki, Ph.D.

President and CEO

 

 

Accepted and agreed:

 

 

/s/ Austin Gurney12/05/2018

Austin GurneyDATE

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

GENERAL RELEASE OF CLAIMS

This General Release of Claims (“Release”) is entered into as of this ___ day of
_________________, 201__, between you, and OncoMed Pharmaceuticals, Inc. (the
“Company”) (collectively referred to herein as the “Parties”), effective on the
8th day after your signature (the “Effective Date”), unless you revoke your
acceptance as provided in Paragraph 1(d), below.

1.General Release of the Company.  You understand that by agreeing to this
release you are agreeing not to sue, or otherwise file any claim against, the
Company or any of its employees or other agents for any reason whatsoever based
on anything that has occurred as of the date you sign this agreement.

 

a.

On behalf of yourself and your heirs and assigns, you hereby release and forever
discharge the “Releasees” hereunder, consisting of the Company, and each of its
directors, officers, managers, employees, agents (including but not limited to
Execustaff HR, Inc.) and insurers, and all persons acting by, through, under or
in concert with them, or any of them, of and from any and all manner of action
or actions, cause or causes of action, in law or in equity, suits, debts, liens,
contracts, agreements, promises, liability, claims, demands, damages, loss, cost
or expense, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which you now have or may hereafter have against
the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date hereof, including, without
limiting the generality of the foregoing, any Claims arising out of, based upon,
or relating to your recruitment, hire, employment, remuneration or separation
from employment by the Releasees, including any Claims arising under Title VII
of the Civil Rights Act of 1964; the Civil Rights Act of 1866; the Age
Discrimination in Employment Act (“ADEA”); the Equal Pay Act; the Americans with
Disabilities Act; the Fair Labor Standards Act; the Employee Retirement Income
Security Act; the Family Medical Leave Act; the Worker Adjustment and Retraining
Notification Act; the California Fair Employment and Housing Act; the California
Family Rights Act; the California Reductions, Mass Terminations and
Layoffs  law; the California Labor Code; the California Occupational Safety and
Health Act; Section 17200 of the California Business and Professions Code;
Claims arising under any other local, state or federal law governing employment;
Claims for breach of contract; Claims arising in tort, including, without
limitation, Claims of wrongful dismissal or discharge, discrimination,
harassment, retaliation, fraud, misrepresentation, defamation, libel, infliction
of emotional distress, violation of public policy, and/or breach of the implied
covenant of good faith and fair dealing; and Claims for damages or other
remedies of any sort, including, without limitation, compensatory damages,
punitive damages, injunctive relief and attorney’s fees.

 

b.

Notwithstanding the generality of the foregoing, you do not release (i) your
rights under this agreement; (ii) Claims for unemployment compensation or any
state

A-1

--------------------------------------------------------------------------------

 

 

disability insurance benefits pursuant to the terms of applicable state law;
(iii) Claims to continued participation in certain of the Company's group
benefit plans pursuant to the terms and conditions of the federal law known as
COBRA or applicable state law; (iv) your  right to bring to the attention of the
Equal Employment Opportunity Commission or California Department of Fair
Employment and Housing claims of discrimination, harassment, retaliation or
interference with leave rights; provided, however, that you do release your
right to secure any damages for all such alleged treatment; (v) your right to
communicate directly with, cooperate with, or provide information to, any
federal, state or local government regulator, including; and (vi) any other
Claims that cannot be released as a matter of law.

 

c.

YOU ACKNOWLEDGE THAT YOU ARE FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL
CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

BEING AWARE OF SAID CODE SECTION, YOU HEREBY EXPRESSLY WAIVE ANY RIGHTS YOU MAY
HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF
SIMILAR EFFECT.

 

d.

In accordance with the Older Workers Benefit Protection Act of 1990, you should
be aware of the following:

 

i)

You have the right to consult with an attorney before signing this agreement;

 

ii)

You have at least forty-five (45) days, from December 5, 2018 (through
January 19, 2019), to consider this agreement;

 

iii)

You have seven (7) days after signing this agreement to revoke this agreement,
and this agreement will not be effective, and you will not receive any of the
separation benefits, until that revocation period has expired; and

 

iv)

The job titles and ages of all individuals eligible or selected for the
separation package and the ages of all individuals in the same job
classification or organizational unit who are not eligible for the separation
package are listed on the form attached as Appendix 1.

If you wish to revoke your acceptance of this Agreement, you must deliver
written notice stating your intent to revoke by email to Cindy Hernandez, HR
Manager at

A-2

--------------------------------------------------------------------------------

 

Execustaff HR, Inc., at chernandez@execustaffhr.com, on or before 5:00 p.m.
Pacific Time on the seventh (7th) day after the date on which you sign this
Agreement.  

2.Choice of Law.  This Release shall in all respects be governed and construed
in accordance with the laws of the State of California, including all matters of
construction, validity and performance, without regard to conflicts of law
principles.

 

3.Integration Clause.  This Release, together with the letter agreement dated
December 5, 2018, contains our entire agreement with regard to the separation of
your employment, and supersedes and replace any prior agreements as to those
matters, whether oral or written. This Release may not be changed or modified,
in whole or in part, except by an instrument in writing signed by you and the
Chief Executive Officer of the Company or his/her successor.

 

4.Execution in Counterparts.  This Release may be executed in counterparts with
the same force and effectiveness as though executed in a single
document.  Facsimile and pdf signatures shall have the same force and
effectiveness as original signatures.

 

The Parties have carefully read this Release in its entirety; fully understand
and agree to its terms and provisions; and intend and agree that it is final and
binding on all Parties.

 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing on the dates shown below.

 

 

EMPLOYEEONCOMED PHARMACEUTICALS, INC.

 

 

NAMEBy:

Title:

 

 

DateDate

 




A-3

--------------------------------------------------------------------------------

 

APPENDIX A

 

DISCLOSURE CONCERNING SEVERANCE OFFER

 

CLASS, UNIT OR GROUP COVERED BY SEVERANCE OFFER

 

All employees of OncoMed Pharmaceuticals, Inc. (the “Company”) who were included
in the layoff announced internally to the Company’s employees on December 5,
2018 are covered by this severance offer.

 

ELIGIBILITY FACTORS FOR THE PROGRAM

 

Employees who are covered by the severance offer are eligible to receive the
benefits of the offer if they:

 

 

•

Are provided with a Release Agreement (the “Agreement”) to which this Disclosure
is Appendix A;

 

 

•

Timely sign and deliver the Agreement to the Company;

 

 

•

Do not revoke the Agreement, as permitted by the Agreement; and

 

 

•

Comply with the terms and conditions of the Agreement.

 

TIME LIMITS APPLICABLE TO THE PROGRAM

 

The following time limits apply to the program:

 

 

•

Employees age 40 and over must sign and deliver the Agreement no later than the
forty-fifth (45th) day after that employee’s receipt of the Agreement.

 

 

•

Employees age 40 and over may revoke their acceptance of the Agreement for a
period of seven (7) days after signing it.

 

JOB TITLES AND AGES OF EMPLOYEES SELECTED FOR AND NOT SELECTED FOR THE PROGRAM:

 

Job Title

Department

Age

Selected or Not Selected

Senior Director

Bioinfomatics

55

Selected

Accounting Manager

Finance

60

Selected

Senior Patent Counsel

Legal

47

Selected

Long Term Intern

Manufacturing

28

Selected

Director

Manufacturing

43

Selected

Scientist

Manufacturing

44

Selected

Associate Director

Manufacturing

53

Selected

A-4

--------------------------------------------------------------------------------

 

Senior Scientist

Manufacturing

38

Selected

Associate Director

Manufacturing

58

Selected

Senior Scientist

Manufacturing

36

Selected

Associate Director

Research

59

Selected

Senior Scientist

Research

38

Selected

Associate Scientist

Research

37

Selected

Senior Vice President, Chief Scientific Officer

Research

55

Selected

Scientist

Research

55

Selected

Scientist

Research

61

Selected

Senior Scientist

Research

33

Selected

Associate Director

Research

42

Selected

Senior Director

Research

55

Selected

Scientist

Research

33

Selected

Associate Director

Research

58

Selected

Associate Scientist

Research

51

Selected

Director

TransMed

49

Selected

Senior Scientist

TransMed

37

Selected

Associate Director

TransMed

43

Selected

Senior Director

TransMed

47

Selected

Associate Director

TransMed

47

Selected

Research Associate

TransMed

27

Selected

Associate Director

TransMed

44

Selected

Senior Vice President

TransMed

52

Selected

Scientist

TransMed

38

Selected

Associate Director

TransMed

48

Selected

Animal Care Technician

Vivarium

27

Not Selected

Research Associate

Vivarium

55

Selected

CEO & President

Administration

67

Not Selected

Executive Assistant

Administration

61

Not Selected

IT Network Administrator

Bioinfomatics

58

Not Selected

Vice President

Clinical

41

Not Selected

Director

Clinical

51

Not Selected

Senior Vice President

Clinical

60

Not Selected

A-5

--------------------------------------------------------------------------------

 

Facility Manager

Facilities

40

Not Selected

Senior Accountant

Finance

50

Not Selected

Associate Director

Finance

42

Not Selected

Vice President

Finance

59

Not Selected

Senior Corporate Counsel

Legal

33

Not Selected

Senior Vice President, General Counsel

Legal

49

Not Selected

Senior Manager

Manufacturing

43

Not Selected

Executive Director

Manufacturing

48

Not Selected

Regulatory Affairs Manager

Regulatory

35

Not Selected

Executive Director

Regulatory

49

Not Selected

Senior Vice President

Regulatory

56

Not Selected

Long Term Intern

Research

21

Not Selected

Short Term Intern

TransMed

23

Not Selected

Senior Scientist

TransMed

34

Not Selected

Associate Director

Vivarium

46

Not Selected

 

 

A-6